



Exhibit 10.13


Summary of Certain Compensation for
Directors of Park National Corporation


Annual Retainers and Meeting Fees
Annual Retainers Payable in Common Shares
Each director of Park National Corporation (“Park”) who is not an employee of
Park or one of Park’s subsidiaries (a “non-employee director”) receives, on the
date of the regular meeting of the Park Board of Directors held during the
fourth fiscal quarter, an annual retainer in the form of common shares awarded
under the 2017 Long-Term Incentive Plan for Non-Employee Directors. The number
of common shares awarded as the annual retainer for the fiscal year ended
December 31, 2018 (the “2018 fiscal year”) was 300 common shares. These common
shares were delivered on the date of the regular meeting of the Park Board of
Directors held October 22, 2018.
Each non-employee director of Park also serves on either the board of directors
of The Park National Bank (“Park National Bank”) or the advisory board of
directors of one of the divisions of Park National Bank, and receives, on the
date of the regular meeting of the Park Board of Directors held during the
fourth fiscal quarter, an annual retainer in the form of: (a) 150 common shares
for members of the board of directors of Park National Bank; and (b) 100 common
shares for members of the advisory board of directors of a division of Park
National Bank. These common shares were also delivered on October 22, 2018.
Park's non-employee directors will receive the same cash compensation for the
fiscal year ending December 31, 2019.
Cash Compensation
The following table sets forth the cash compensation paid by Park to Park’s
non-employee directors for the 2018 fiscal year.
 
 
 
Meeting Fees:
 
Each meeting of Board of Directors attended (1)
$
1,200


Each meeting of Executive Committee attended
$
900


Each meeting of Audit Committee attended
$
900


Each meeting of each other Board Committee attended
$
750


Annual Retainers:
 
Annual Retainer for Committee Chairs:
 
 
Audit Committee
$
10,000


 
Nominating and Corporate Governance Committee
$
7,000


 
Compensation Committee
$
7,000


 
Risk Committee
$
7,000


Annual Retainer for Other Committee Members:
 
 
Executive Committee
$
5,000


 
Audit Committee
$
5,000


 
Risk Committee
$
3,500


 
Compensation Committee
$
3,500


 
Investment Committee
$
3,500


 
Nominating and Corporate Governance Committee
$
3,500


Lead Director Additional Annual Retainer
$
15,000



_________________________







--------------------------------------------------------------------------------





(1)    If the date of a meeting of the full Park Board of Directors is changed
from that provided for by resolution of the Park Board of Directors and a Park
non-employee director is not able to attend the rescheduled meeting, he or she
receives the meeting fee as though he or she attended the meeting.
(2) The annual retainers are paid on the date of the Annual Meeting of
Shareholders held during the fiscal year. Only those individuals continuing to
serve as non-employee directors immediately following the Annual Meeting of
Shareholders receive the annual retainers applicable to the positions they hold.
Each non-employee of Park also serves on either the board of directors of Park
National Bank or the advisory board of directors of one of the divisions of Park
National Bank and, in some cases, receives a specified amount of cash for such
service as well as fees for attendance at meetings of the board of directors of
Park National Bank or the advisory board of directors of the applicable division
of Park National Bank (and committees of the respective boards).
In addition to the annual retainers and meeting fees discussed above,
non-employee directors also receive reimbursement of all reasonable travel and
other expenses of attending board and committee meetings.
David L. Trautman and C. Daniel DeLawder receive no compensation for:
(i) serving as a member of the Board of Directors of Park; (ii) serving as a
member of the board of directors of Park National Bank; or (iii) serving as a
member of any committee of the respective boards of directors of Park and Park
National Bank.











